 



Exhibit 10.22
FIRST AMENDMENT TO CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “FIRST AMENDMENT”) is dated
as of December 29, 2006 (the “FIRST AMENDMENT EFFECTIVE DATE”) between WELLS
FARGO BANK, N.A. (“LENDER”), and CHROMCRAFT REVINGTON, INC. (“BORROWER”).
RECITALS
     1. Borrower and Lender are parties to that certain Credit Agreement, dated
as of September 20, 2005 (as the same has been and hereafter may be amended
and/or restated from time to time, the “CREDIT AGREEMENT”).
     2. Borrower has requested that Lender amend and modify the Credit Agreement
to, among other things, increase the maximum Leverage Ratio to 2.5 to 1.0, all
as provided in this First Amendment.
     3. Subject to the terms and conditions stated in this First Amendment,
Lender is willing to modify and amend the Credit Agreement, as provided in this
First Amendment.
AGREEMENT
     NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein, and each act performed and to be performed hereunder, Lender
and Borrower agree as follows:
     1. Definitions. Except as otherwise expressly stated in this First
Amendment, all terms used in the Recitals and in this First Amendment that are
defined in the Credit Agreement, and that are not otherwise defined herein,
shall have the same meanings in this First Amendment as are ascribed to them in
the Credit Agreement.
     2. Amendment to Leverage Ratio. As of the First Amendment Effective Date,
Section 5.1.15 of the Credit Agreement is amended and restated in its entirety
as follows:
     “5.1.15 Leverage Ratio. Maintain a Leverage Ratio of not greater than 2.5
to 1.0 at each fiscal quarter end, measured on a rolling four-quarter basis.”
     3. Representations and Warranties. Borrower represents and warrants to
Lender that:
     (a) The execution, delivery and performance of this First Amendment and all
agreements and documents delivered pursuant hereto by Borrower have been duly
authorized by all necessary corporate action and do not and will not violate any
provision of any law, rule, regulation, order, judgment, injunction, or writ
presently in effect applying to Borrower, or its articles of incorporation or
bylaws, or result in a breach of or constitute a default under any material
agreement, lease or instrument to which Borrower is a party or

 



--------------------------------------------------------------------------------



 



by which it or any of its properties may be bound or affected; (ii) no
authorization, consent, approval, license, exemption or filing of a registration
with any court or governmental department, agency or instrumentality is or will
be necessary to the valid execution, delivery or performance by Borrower of this
First Amendment and all agreements and documents delivered pursuant hereto; and
(iii) this First Amendment and all agreements and documents delivered pursuant
hereto by Borrower are the legal, valid and binding obligations of Borrower, as
a signatory thereto, and enforceable against Borrower in accordance with the
terms thereof.
     (b) After giving effect to the amendments contained in this First
Amendment, the representations and warranties contained in Section of the Credit
Agreement are true and correct on and as of the First Amendment Effective Date
with the same force and effect as if made on and as of the First Amendment
Effective Date, except that the representation in Section 4.4 of the Credit
Agreement shall be deemed to refer to the financial statements of the Borrower
most recently delivered to the Lender prior to the First Amendment Effective
Date.
     (c) No Default or Unmatured Default has occurred and is continuing or will
exist under the Credit Agreement or any of the other Loan Documents as of the
First Amendment Effective Date.
     (d) Borrower represents and warrants that its constituent documents have
not been amended or otherwise changed since September 20, 2005.
     4. Waiver of Defenses and Claims. In consideration of the accommodations
provided to the Borrower by Lender as contemplated by this First Amendment, the
Borrower hereby waives, releases, and forever discharges Lender from any and all
rights, claims or causes of actions of Borrower arising due to Lender’s actions
or inactions with respect to the Loan Documents or any security interest, lien
or collateral in connection therewith as well as any and all rights of set off,
defenses, claims, causes of action and any other bar to the enforcement of the
Loan Documents which exist as of the First Amendment Effective Date.
     5. Conditions. The obligation of Lender to execute and to perform this
First Amendment shall be subject to full satisfaction of the following
conditions precedent on or before the First Amendment Effective Date:
     (a) Copies, certified as of the First Amendment Effective Date, of such
corporate documents or resolutions of Borrower as Lender may request evidencing
necessary corporate or company action by Borrower with respect to this First
Amendment and all other agreements or documents delivered pursuant hereto as
Lender may reasonably request.
     (b) This First Amendment shall have been duly executed and delivered by
Borrower to Lender, and executed by Lender.
     (c) Borrower shall have paid all costs and expenses incurred by Lender in
connection with the negotiation, preparation and closing of this First Amendment
and the other documents and agreements delivered pursuant hereto, including,
without limitation,

2



--------------------------------------------------------------------------------



 



the reasonable fees and out-of-pocket expenses of Baker & Daniels LLP, special
counsel to Lender.
     (d) Lender shall have received such additional agreements, documents and
certifications, fully executed by Borrower, as may be reasonably requested by
Lender.
     6. Binding on Successors and Assigns. All of the terms and provisions of
this First Amendment shall be binding upon and inure to the benefit of the
parties hereto, their respective successors, assigns and legal representatives.
     7. Governing Law; Entire Agreement; Survival; Miscellaneous. This First
Amendment is a contract made under, and shall be governed by and construed in
accordance with, the laws of the State of Indiana applicable to contracts made
and to be performed entirely within such state and without giving effect to its
choice or conflicts of laws principles. This First Amendment constitutes and
expresses the entire understanding between the parties with respect to the
subject matter hereof, and supersedes all prior agreements and understandings,
commitments, inducements or conditions, whether expressed or implied, oral or
written. All covenants, agreements, undertakings, representations and warranties
made in this First Amendment shall survive the execution and delivery of this
First Amendment. The Credit Agreement, as amended hereby, remains in full force
and effect in accordance with its terms and provisions.
     8. Amendment of Other Loan Documents. All references to the Credit
Agreement in the other Loan Documents shall mean the Credit Agreement, as
modified and amended by this First Amendment and as it may be further amended,
modified, extended, renewed, supplemented and/or restated from time to time and
at any time. The other Loan Documents are hereby modified and amended to the
extent necessary to conform them to, or to cause them to accurately reflect, the
terms of the Credit Agreement, as modified by this First Amendment. Except as
otherwise expressly provided herein, all of the terms and provisions of the
Credit Agreement and the other Loan Documents, as modified and amended by this
First Amendment, remain in full force and effect, and fully binding on the
parties thereto and their respective successors and assigns.
     9. Further Assurances. The parties shall duly execute and deliver, or cause
to be executed and delivered, such further instruments and perform or cause to
be performed such further acts as may be necessary or proper in the reasonable
opinion of any other party to carry out the provisions and purposes of this
First Amendment.
     10. Counterparts. This First Amendment may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one agreement. In the event any party
executes and delivers this First Amendment via facsimile, such party hereby
agrees that for the purposes of enforcement and all applicable statutes, laws
and rules, including, without limitation, the Uniform Commercial Code, rules of
evidence and statutes of fraud: (i) the facsimile signature of such party shall
constitute a binding signature of such party as a symbol and mark executed and
adopted by such party with a present intention to authenticate this First
Amendment; (ii) the facsimile of this First Amendment shall constitute a writing
signed by such party; and (iii) the facsimile of this First Amendment shall
constitute an original of and best evidence of this First Amendment.
[signatures on the following page]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
be duly executed and delivered by their respective authorized signatories.

            WELLS FARGO BANK, N.A.
      By:   /s/ James M. Stehlik         James M. Stehlik, Vice President       
        CHROMCRAFT REVINGTON, INC.
      By:   /s/ Frank T. Kane         Frank T. Kane,        Vice President —
Finance   

 



--------------------------------------------------------------------------------



 



         

REAFFIRMATION
     The undersigned acknowledge and consent to the execution of the foregoing
First Amendment to Credit Agreement between Wells Fargo Bank, N.A. (“Lender”)
and Chromcraft Revington, Inc., and reaffirm and agree that the Subsidiary
Guaranty (the “Guaranty”) executed by it as of September 20, 2005 in favor of
Lender, remains in full force and effect with respect to all Guaranteed
Obligations (as defined in Guaranty).
Dated as of December 29, 2006

                      CHROMCRAFT CORPORATION       CRI CORPORATION-SUMTER    
 
                   
By:
  /s/ Frank T. Kane       By:   /s/ Frank T. Kane    
 
 
 
Frank T. Kane, Vice President          
 
Frank T. Kane, Vice President    
 
                    PETERS-REVINGTON CORPORATION       COCHRANE FURNITURE
COMPANY, INC.    
 
                   
By:
  /s/ Frank T. Kane       By:   /s/ Frank T. Kane    
 
 
 
Frank T. Kane, Vice President          
 
Frank T. Kane, Vice President    
 
                    SILVER FURNITURE CO., INC.       CRI REALTY COMPANY, LLC    
 
                   
By:
  /s/ Frank T. Kane       By:   /s/ Frank T. Kane    
 
 
 
Frank T. Kane, Vice President          
 
Frank T. Kane, Manager    
 
                    SILVER FURNITURE MANUFACTURING CO., INC.       CRI CAPITAL
CORPORATION    
 
                   
By:
  /s/ Frank T. Kane       By:   /s/ Frank T. Kane    
 
 
 
Frank T. Kane, Vice President          
 
Frank T. Kane, Vice President    
 
                    KORN INDUSTRIES, INCORPORATED                
 
                   
By:
  /s/ Frank T. Kane                
 
                   
 
  Frank T. Kane, Vice President                

2